DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 10/16/2020 are acknowledged.  No claims are amended; no claims are canceled; no claims are withdrawn; claims 1-10 are pending and will be examined on the merits.

Claim Interpretation
The limitation of independent claim 1 drawn to “an amount of human alpha beta TCR+ T cells that is greater than would be considered therapeutic to a person based on their body weight” is on its face unclear because it is unclear who is doing the considering, in what context the hαβTCR+T-cells would be therapeutic if in a lower amount or to whom the hαβTCR+T-cells would be therapeutic; hence, the specification was consulted to interpret the limitation (claim terms should be analyzed in view of the specification – MPEP 2173.02; the specification is a dictionary for the claims and should provide clear support or antecedent basis for all terms used in the claims – MPEP 608.01(g)).  The specification recites that it is generally accepted that ~ 1 x 105 hαβTCR+T-cells/kgbody weight recipient (systemically administered) is considered a lethal amount of T cells (specification, p. 12, ll. 16-17); hence, according to the original disclosure an amount of hαβTCR+T-cells greater than 1 x 105 hαβTCR+T-cells/kgbody weight of recipient would be an amount of hαβTCR+T-cells greater than would be considered therapeutic when systemically administered because it would be considered a lethal amount of T-cells.  Hence, the original disclosure clarifies that the limitation “an amount of human alpha beta TCR+ T cells that is greater than would be considered therapeutic to a person based on their body weight” in independent claim 1 is met with compositions of hαβTCR+T-cells greater than 1 x 105 hαβTCR+T-cells/kgbody weight of recipient because the original disclosure defines compositions of hαβTCR+T-cells greater than 1 x 105 hαβTCR+T-cells/kgbody weight of recipient as generally accepted to be considered a lethal amount of T cells which, by definition, would be greater than a therapeutic dose of T-cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ildstad, WO0240640 (cite N, PTO-892, 12/6/2018; herein “Ildstad 2002”) in view of Ildstad, US 2005/0118142 (cite 7, IDS, 10/14/2016; herein “Ildstad 2005”).
Ildstad 2002 discloses therapeutic human cellular compositions for delivery to a recipient for reconstitution of the recipient’s hematopoietic system, wherein the therapeutic cellular composition to be administered comprises stem cells (human hematopoietic stem cells – hHSCs), CD8+/alpha beta TCR- facilitating cells (hFCs) and CD8+/alpha beta TCR+ T-cells (hαβTCR+T-cells) (p. 10, ll. 25-28).  Ildstad 2002 teaches that the therapeutic human cellular compositions can comprise hFCs at a concentration of 1 x 106 – 10 x 106 hFCs per kgbody weight of recipient (p. 12, ll. 30-31) and stem cells (hHSCs) at a concentration of 1 x 105 – 1 x 106 stem cells per recipient (p. 12, ll. 34-35); hence, the hFCs are at least 50-90% of the composition for a recipient weighing 1 kg or greater.
Ildstad 2002 teaches that hαβTCR+T-cells are important for the composition (p. 2, ll. 30-31; p. 7, ll. 2-4) and that they significantly improve recipient hematopoietic system chimerism (p. 8, ll. 24-27) but Ildstad 2002 doesn’t specifically state that the amount of hαβTCR+T-cells in the composition is > 1 x 105 hαβTCR+T-cells per kgbody weight of recipient; however, a person of ordinary skill in the art at the time of the invention would have found it obvious for the cellular composition of Ildstad 2002 to comprise  > 1 x 105 hαβTCR+T-cells per kgbody weight of recipient as evidenced by Ildstad 2005.
Ildstad 2005, like Ildstad 2002, teaches therapeutic human cellular compositions for delivery to a recipient for reconstitution of the recipient’s hematopoietic system, wherein the therapeutic cellular composition to be administered comprises stem cells +T-cells [0052-54] and wherein the reconstitution of the recipient’s hematopoietic system makes the recipient’s immune system chimeric [0074].  Ildstad teaches that the alpha beta TCR+ T-cells can be present in the therapeutic composition at 0.1 – 3 x 105 cells per kgideal body weight.  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to produce the compositions taught by Ildstad 2002 comprising 1 – 10 x 106 hFCs per kgbody weight of recipient (p. 12, ll. 30-31), 1 – 3 x 105 cells per kgideal body weight hαβTCR+T-cells and 1 x 105 – 1 x 106 hHSCs per recipient (p. 12, ll. 34-35) (i.e. wherein the hFCs are at least 50-90% of the composition) with a reasonable expectation of success because Ildstad 2005 teaches that inclusion of the alpha beta TCR+ T-cells (hαβTCR+T-cells) improves transplantation outcomes [0073] and teaches that the hαβTCR+T-cells should be in the range of 0.1 – 3 x 105 cells per kgideal body weight hαβTCR+T-cells.  The cellular compositions made obvious by Ildstad 2002 in view of Ildstad 2005 can comprise at least about 30%, 40%, 50% or 60% hFCs (i.e. wherein the hFCs are at least 50-90% of the composition) because the cellular compositions made obvious by Ildstad 2002 in view of Ildstad 2005 comprise 1 – 10 x 106 hFCs per kgbody weight of recipient, 1 x 105 – 1 x 106 hHSCs per recipient (p. 12, ll. 30-31; p. 12, ll. 34-35) and 0.1 – 3 x 105 hαβTCR+T-cells per kgideal body weight.  
Ildstad 2002 teaches that the facilitating cells can be human facilitating cells (p. 12, ll. 30-31, p. 11, ll. 15-17) and can be obtained by isolating CD8+/ɑβ-TCR- cells by flow cytometry (pp. 5-6, spanning ¶; Fig. 2B).  Cellular compositions of human facilitating cells isolated by flow cytometry with positive selection for CD8 and negative selection for ɑβ-TCR as taught by Ildstad 2002 (pp. 5-6, spanning ¶; Fig. 2B) would + / ɑβ-TCR- human facilitating cells would comprise cells having a phenotype of CD8+ I alpha beta TCR- I CD56dim/neg, cells having a phenotype of CD8+ I alpha beta TCR- I CD56bright, cells having a phenotype of CD8+ I alpha beta TCR- I B220+ I CD11c+ I CDllb-, cells having a phenotype of CD8+ I alpha beta TCR- I CD56dim/neg which are predominantly CD3 epsilon+ I CD19-, and cells having a phenotype of CD8+ I alpha beta TCR- I CD56bright which are predominantly CD3 epsilon- I CD19+, and cells having a phenotype of CD8+ I alpha beta TCR- I delta gamma TCR+ I CD3 epsilon+ I CD19+, because delta gamma TCR+ cells have not been depleted.  The facilitating cell compositions taught by Ildstad 2002 would be about 48% of CD8+ I alpha beta TCR- I CD3 epsilon+ cells, about 33% of CD8+ I alpha beta TCR- I CD19+ cells, about 44% of CDllc+ cells, about 40% of CD11b+ cells, about 42% of Foxp3+ cells, about 30% of HLA-DR+ cells, about 25% of CD8+ I alpha beta TCR- I IFN-gamma+ cells and about 31 % of CD8+ I alpha beta TCR- I CXCR4+ cells because the percentages of different phenotypes of CD8+ / ɑβ-TCR- human facilitating cells is an inherent property of CD8+ / ɑβ-TCR- facilitating cells in humans; hence, the compositions of human facilitating cells taught by Ildstad 2002 would have the same percentages of different phenotypes of CD8+ / ɑβ-TCR- human facilitating cells as that in the instant disclosure because they are the same facilitating cell compositions selected with the same cell surface molecules. Hence, the therapeutic cellular compositions made obvious by Ildstad 2002 in view of Ildstad 2005 can comprise hHSCs, >1 x 105 hαβTCR+T-cells and at least about 30%, 40%, 50% or 60% hFCs, wherein the hFCs have the same percentages of different phenotypes of CD8+ / ɑβ-TCR- human facilitating cells as instantly claimed; therefore, claims 1-10 are prima facie obvious.
5 alpha beta TCR+ T cells I kg of recipient body weight is considered a lethal amount of T cells.” (specification, p. 12, ll. 16-17).  Lethality is not therapeutic; hence, the limitation to “an amount of human alpha beta TCR+ T cells that is greater than would be considered therapeutic to a person based on their body weight” is interpreted as requiring that the composition comprise > 1 x 105 alpha beta TCR+ T cells I kg of recipient body weight because it is generally accepted that about 1 x 105 alpha beta TCR+ T cells I kg of recipient body weight is considered a lethal amount of T cells (i.e. greater than would be considered therapeutic).
To invalidate a patent by anticipation, a prior art reference normally needs to disclose each and every limitation of the claim. See Standard Havens Prods., Inc. v. Gencor Indus., Inc., 953 F.2d 1360, 1369, 21 USPQ2d 1321, 1328 (Fed. Cir. 1991). However, a prior art reference may anticipate when the claim limitation or limitations not expressly found in that reference are nonetheless inherent in it. See id. and Verdegaal Bros., Inc. v. Union Oil Co. of Cal., 814 F.2d 628, 630, 2 USPQ2d 1051,1053 (Fed. Cir. 1987). Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates. See In re King, 801 F.2d 1324, 1326, 231 USPQ 136,138 (Fed. Cir. 1986).  Inherency is not necessarily coterminous with the knowledge of those of ordinary skill in the art. See Titanium Metals, 778 F.2d at 780.  Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art. See id. at 782.  However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See id. At 782.  ("Congress has not seen fit to permit the patenting of an old [composition], known to others ... , by one who has discovered its ... useful properties."); Verdegaal Bros., 814 F.2d at 633. 
This court's decision in Titanium Metals illustrates these principles. See Titanium Metals, 778 F.2d at 775. In Titanium Metals, the patent applicants sought a patent for a titanium alloy containing various ranges of nickel, molybdenum, iron, and titanium.  The claims also required that the alloy be "characterized by good corrosion resistance in hot brine environments.” Titanium Metals, 778 F.2d at 776.  A prior art reference disclosed a titanium alloy falling within the claimed ranges, but did not disclose any corrosion-resistant properties. This court affirmed a decision of the PTO Board of Appeals finding the claimed invention unpatentable as anticipated. This court concluded that the claimed alloy was not novel, noting, "it is immaterial, on the issue of their novelty, what inherent properties the alloys have or whether these applicants discovered certain inherent properties." Id. at 782. This same reasoning holds true when it is not a property, but an ingredient, which is inherently contained in the prior art. The public remains free to make, use, or sell prior art compositions or processes, regardless of whether or not they understand their complete makeup or the underlying scientific principles which allow them to operate. The doctrine of anticipation by inherency, among other doctrines, enforces that basic principle." See Atlas Powder Co. v. IRECO Inc., 51 USPQ2d 1943 (Fed. Cir. 1999).
Continental Can Co. USA, Inc. v. Monsanto Co., 948 F.2d 1264,1269, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).
In the instant case, the cellular compositions made obvious by Ildstad 2002 in view of Ildstad 2005 meeting the phenotypic limitations of the instant claims flows from the facts that the population of CD8+ / ɑβ-TCR- selected human facilitating cells taught by Ildstad 2002 would inherently have the same distribution of phenotypes as presented in the instant disclosure because CD8+ / ɑβ-TCR- human facilitating cells would have the same distribution of phenotypes regardless of whether isolated in Ildstad 2002 or in the instant disclosure.  MPEP 2112.I states, "The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Something which is old does not become patentable upon the discovery of a new property, use, or application.  Even if applicants in the instant disclosure had identified properties of the human facilitating cells that Ildstad 2002 did not or could not test for, in this case the characterization of different cell surface markers expressed on different cells of the population, such an identification would not render this limitation of the instant claims patentable since the population of cells (human hematopoietic cells from bone marrow or other physiological sources of hematopoietic cells which exhibit positive expression of CD8 and no expression of ɑβ-TCR) in the instant disclosure and in Ildstad 2002 would inherently comprise the same distribution of phenotypes.

Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered and are not persuasive.  Regarding the rejection of claims 1-10 under 35 U.S.C. 103(a) over Ildstad, WO0240640 (cite N, PTO-892, 12/6/2018; herein “Ildstad 2002”) in view of Ildstad, US 2005/0118142 (cite 7, IDS, 10/14/2016; herein “Ildstad 2005”), Applicants argue that the claim term “an amount of human alpha beta TCR+ T cells that is greater than would be considered therapeutic to a person based on their body weight” should be considered to have to be greater than 3 x 105 αβTCR+T-cells/kgbody weight recipient because the prior art used in the rejection therapeutically administers 3 x 105 αβTCR+T-cells/kgbody weight recipient.  In other words, Applicants would object to any prior art showing a therapeutic composition comprising αβTCR+T-cells with the reasoning that because it is therapeutic it fails to meet the limitation “an amount of human alpha beta TCR+ T cells that is greater than would be considered therapeutic”.
This line of reasoning is unpersuasive because claim limitations are interpreted in view of the specification and the specification is relied on as a dictionary for the claims and as antecedent basis and support for the claims (see MPEP 2173.02 and 608.01(g)).  The specification clearly teaches that it is generally accepted (i.e. at the time of filing) that ~ 1 x 105 hαβTCR+T-cells/kgbody weight recipient (systemically administered) was considered a lethal amount of T cells (specification, p. 12, ll. 16-17) which gives a clear upper limit to what would be considered therapeutic because death of the patient is not a therapeutic outcome.  The amount which would be considered therapeutic could be significantly less than  ~ 1 x 105 hαβTCR+T-cells/kgbody weight recipient because adverse 5 hαβTCR+T-cells/kgbody weight recipient which is disclosed as being generally accepted as a lethal amount of T cells and an amount of T cells generally considered to be lethal would clearly be generally considered to be greater than would be considered therapeutic.
Applicants’ arguments are unpersuasive and the rejection is maintained.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651